DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 12/22/2020, is acknowledged.  Claim 1 is amended.  Claims 8-10 are canceled.  Claims 1-7 and 11-29 are currently pending; Claims 2 and 11-29 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyatsupo et al. (JP 07118805A)(machine translation attached).


Instant Claims
Hiyatsupo
Mn
4-8
≤ 4.0
Al
≤ 3*
≤ 0.2
C
Claims 1 and 3-4: n/a
Claim 5-7: ≤ 0.2*
≤ 0.05
Si
-
≤ 2.5
Nb
Claims 1 and 4-5: n/a
Claim 3: ≤ 0.2*
-
B
Claims 1, 3, 5: n/a
Claim 4: ≤ 0.03*
≤ 0.01
Other
-
Cr: 12-20
Ni: ≤ 8
Fe
Balance
Balance

*excluding zero
Thus, Hiyatsupo teaches a superplastic steel with compositional ranges overlapping the instantly claimed ranges and thus represents a “medium manganese steel.”  The claimed composition uses the open transitional phrase “containing” and therefore, does not exclude additional elements, such as Cr, as taught by Hiyatsupo.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Finally, Hiyatsupo further teaches that the steel exhibits a two phase microstructure of ferrite and martensite and therefore teaches a steel which consists of ferrite and martensite. (p. 1; abstract, claim 1).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyatsupo et al. (JP 07118805A), as applied to Claim 1 above, in view of Lee et al. (US KR 10-2012-0070739)(previously cited).
With respect to Claim 3, Hiyatsupo teaches the addition of small contents of optional elements, such as N, in order to improve strength (p. 2); however, the reference is silent as to the addition of Nb.
Lee teaches a medium-manganese steel exhibiting excellent elongation properties, wherein the steel may optionally add 0.005-0.3 wt% of niobium, in order to  improve the strength of the steel. (p. 5-6, 8).
It would have been obvious to one of ordinary skill in the art to modify the steel composition of Hiyatsupo to add 0.005-0.3 wt% of niobium, as taught by Lee, in order to improve the strength of the material.  It would have been obvious to one of ordinary skill in the art to substitute one minor alloying element, such as N for strength improvement, for another, such as Nb, with a reasonable expectation of success.  Finally, it would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.  MPEP § 2144.05.
With respect to Claim 6, Hiyatsupo teaches the addition of up to 0.05 wt% carbon. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-18 of copending Application No. 16/760263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each : the instant and related claims are both drawn to medium manganese steel with overlapping compositional ranges of Mn, C, Nb, and Al.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.  Additionally, as the related reference discloses forming a dual phase ferrite-martensite microstructure (para. 53 of PG Pub.) it would have been obvious to one of ordinary skill in the art to form the steel with a microstructure consisting of ferrite and martensite.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1 and 3-10  under 35 U.S.C. 102 or 103 have been fully considered and are persuasive in view of Applicant’s amendment to claim 1.  Specifically, claim 1 now requires that the steel microstructure consist of ferrite and martensite.  Prior art Lee and Suh each fail to teach such a microstructure.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hiyatsupo, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.